No. 50	                        October 3, 2013	329

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                In re Complaint as to the Conduct of
                       W. SCOTT PHINNEY,
                           OSB #823710,
                             Accused.
                      (OSB 10-68; SC S060529)

    En Banc
  On review of the decision of a trial panel of the Disciplinary
Board.
    Argued and submitted June 5, 2013.
   W. Scott Phinney, Tualatin, argued the cause and
submitted the brief pro se.
   Stacy J. Hankin, Assistant Disciplinary Counsel, Oregon
State Bar, Tigard, argued the cause and filed the brief for
the Oregon State Bar.
    PER CURIAM
    The accused is disbarred, effective 60 days from the date
of this decision.
     In this lawyer discipline proceeding, the Bar alleged that the accused violated
Rule of Professional Conduct (RPC) 8.4(a)(2), which prohibits criminal conduct
that reflects adversely on a lawyer’s honesty and trustworthiness, and RPC 8.4(a)
(3), which prohibits conduct involving dishonesty and misrepresentation that
reflects adversely on a lawyer’s fitness to practice law. The accused acknowledged
that he had acted inappropriately in engaging a series of unauthorized
transactions in which, as treasurer for the Yale Alumni Association of Oregon
(association), he withdrew $32,600 from the association’s bank accounts,
deposited those proceeds into his personal account, and used the funds to pay his
own and his family’s expenses; however, the accused claimed that his actions did
not constitute theft in violation of those rules because he intended to repay the
monies. The trial panel found that the accused violated both rules and imposed a
sanction of disbarment. Held: On de novo review, the accused violated both rules
and disbarment is the appropriate sanction. The accused’s conduct constituted
theft by appropriation in violation of ORS 164.015, the duration and magnitude
of which was sufficiently serious to warrant disbarment. The accused’s conduct
also seriously adversely reflected on his fitness to practice law.
    The accused is disbarred, effective 60 days from the date of this decision.
330	                                            In re Phinney

	       PER CURIAM
	        In this lawyer disciplinary proceeding, the Bar
alleged that the accused, who admitted taking substantial
funds from the Yale Alumni Association of Oregon, violated
Rule of Professional Conduct (RPC) 8.4(a)(2), which prohibits
criminal conduct that reflects adversely on a lawyer’s honesty
and trustworthiness, and RPC 8.4(a)(3), which prohibits con-
duct involving dishonesty and misrepresentation that reflects
adversely on a lawyer’s fitness to practice law. The trial panel
found that the accused had violated both rules and imposed
the sanction of disbarment. The accused appealed, arguing
for a lesser sanction than disbarment. He contends that he
did not commit theft because he intended to return the money.
The Bar supports disbarment based on the accused’s serious
misconduct and breach of fiduciary duty. On de novo review,
we find that the accused violated both rules of professional
conduct, and we conclude that disbarment is the appropriate
sanction.
	        The Bar is required to prove the alleged misconduct
in this case by clear and convincing evidence, which means
“evidence establishing that the truth of the facts asserted
is highly probable.” In re Cohen, 316 Or 657, 659, 853 P2d
286 (1993). This court’s statutory review of the trial panel’s
decision is de novo. ORS 9.536(2).
	        We find the following facts, which are essentially
undisputed, by clear and convincing evidence. The accused
was admitted to practice law in Oregon in 1982. In 1996, the
accused was elected treasurer of the Yale Alumni Association
of Oregon (association), a nonprofit organization open to mem-
bership by graduates of Yale University. Serving in that capa-
city on a volunteer basis, the accused was responsible for the
association’s bank accounts, including bank deposits and
the payment of bills. The accused routinely reported on the
association’s finances to the president of the association and
to the membership.
	        Beginning in early 2007, the accused experienced
serious financial difficulties because of a work lay-off, family
expenses, and extensive debt accumulated on credit cards
that he used to pay his living expenses. The accused began
withdrawing funds from the association’s bank accounts by
writing checks payable to himself or cash; he then deposited
Cite as 354 Or 329 (2013)	331

the proceeds into his personal account to pay his own and his
family’s expenses. Between September 2008 and January
2010, the accused wrote 21 checks for his own use in the
total amount of $32,600. The accused knew that he had no
right to withdraw the funds and use the proceeds as he did.
	         Shortly after December 2010, the president of the
association discovered a record that the accused had written
two checks payable to cash. He confronted the accused who
only then admitted that he had been “borrowing” funds from
the association. The accused acknowledged at the trial panel
hearing that he probably would have continued to withdraw
funds for his personal use had the president not discovered
the record of the two checks. The president of the association
closed the accounts and asked the accused for an accounting.
The accounting disclosed that the accused had withdrawn a
total of $32,600 from the accounts and that he had periodically
paid back into one of the two accounts amounts totaling
$18,070. The accounting also disclosed that the accused still
owed the association $14,530 at that time.
	        In August 2010, the Bar filed a formal complaint
against the accused, alleging that he had violated RPC
8.4(a)(2) and RPC 8.4(a)(3).1 The Bar alleged that the
accused’s conduct constituted theft, in violation of ORS
164.015, reflecting adversely on his honesty, trustworthiness,
or fitness as a lawyer in violation of RPC 8.4(a)(2). The Bar
also alleged that the accused knowingly had converted
association funds for his own use in a manner involving
dishonesty and reflecting adversely on his fitness to practice
law, in violation of RPC 8.4(a)(3). The accused filed an
answer denying both alleged violations and affirmatively
alleging “mitigating factors concerning the alleged actions
including, but not limited to: no prior discipline, personal
and emotional problems, physical disability, and full and
free disclosure.”

	1
      Under RPC 8.4,
   “(a)  It is professional misconduct for a lawyer to:
   “* * * * *
   “(2) commit a criminal act that reflects adversely on the lawyer’s honesty,
   trustworthiness or fitness as a lawyer in other respects; [or]
   “(3)  engage in conduct involving dishonesty, fraud, deceit or misrepresentation
   that reflects adversely on the lawyer’s fitness to practice law[.]”
332	                                                               In re Phinney

	        At the hearing before the trial panel, the accused
admitted that his conduct was inappropriate but insisted
that he did not commit theft because, at all times, he had
intended to repay the association monies as soon as he could.
The accused also emphasized that he did not attempt to
conceal his misconduct and was forthright after the president
of the association discovered his personal withdrawals He
also testified that his mother and father had died and he
had encountered emotional difficulties during that period of
time. He said that he had felt depressed and desperate as a
result of his personal and financial circumstances.2
	        After the hearing, two members of the trial panel
found that the Bar had proved both violations. In a written
decision, the trial panel made findings and concluded that
the sanction of disbarment was presumptively appropriate
under the circumstances, citing American Bar Association’s
Standards for Imposing Lawyer Sanctions (1991) (amended
1992) (ABA Standards), Standard 5.21.3 After considering
mitigating and aggravating circumstances, the trial panel
imposed the sanction of disbarment.
	         The chair of the trial panel dissented from the
majority’s finding that the accused had committed a criminal
act reflecting adversely on his honesty, trustworthiness, or
fitness, in violation of RPC 8.4(a)(2), but concurred with the
majority’s finding that the accused engaged in dishonest
conduct in violation of RPC 8.4(a)(3). The chair also dis-
sented from the majority’s decision to disbar the accused;
he concluded that the appropriate sanction in this case was
a 90-day suspension with reinstatement conditioned on full
restitution.4
	2
        The accused testified that, in 2009, he was sick for a month and in the hospital
for a week. He also stated that he “couldn’t work” and that he had experienced
other personal losses around that time.
	3
        ABA Standard 5.21 provides:
    	     “Disbarment is generally appropriate when a lawyer in an official or gov-
    ernmental position knowingly misuses the position with the intent to obtain
    a significant benefit or advantage for himself or another, or with the intent to
    cause serious or potentially serious injury to a party or to the integrity of the
    legal process.”
	4
       The chair drafted an extensive opinion in support of his conclusions. We
appreciate the diligent work and thoughtful opinions of trial panel members in
this, and all, disciplinary cases.
Cite as 354 Or 329 (2013)	333

	       Before we review the trial panel’s conclusion as to
the accused’s misconduct, we first consider the majority’s
assessment that the accused was not credible:
   	 “Because of the manner of presenting his testimony, his
   refusal to acknowledge the wrongful nature of his conduct,
   his constant rationalizations, and his refusal to accurately
   characterize his actions, the majority of the panel finds
   that the Accused is not credible. He attempted to convince
   the panel that he was simply naïve, but his claimed naiveté
   seemed contrived to the majority of the panel and is not
   believable. When questioned by the panel, the Accused
   frequently equivocated.”
	        In our review of disciplinary cases, this court may
give weight to a trial panel’s express credibility assessments
when those assessments are based on the panel’s obser-
vations. In re Hostetter, 348 Or 574, 596, 238 P3d 13 (2010);
In re Fitzhenry, 343 Or 86, 103 n 13, 162 P3d 260 (2007).
Here, because the trial panel based its assessment on its
own observations of the accused’s demeanor and the manner
in which he testified, we defer to the panel’s determination
that the accused lacked credibility.
	          We next review the trial panel’s conclusion that the
accused committed a criminal act and violated RPC 8.4(a)(2)
by taking monies from the association. The majority of the
trial panel found that the Bar had demonstrated by clear
and convincing evidence that the accused committed theft
in taking the association’s funds. The majority concluded
that the accused “[intended] to deprive the association of its
funds and did so for many months and continues to deprive
it of its funds.”
	        A person commits theft “when, with intent to deprive
another of property or to appropriate property to the per-son
*  * the person *  * [t]akes, appropriates, obtains or with-
  *               * 
holds such property from an owner thereof.” ORS 164.015(1).
“With intent” means that “a person acts with a conscious
objective to cause the result or to engage in the conduct so
described.” ORS 161.085(7). Thus, if the requirements of
ORS 164.015(1) are otherwise met, a person commits theft if
the person acts with the conscious objective to either deprive
another of property or to appropriate property from the
334	                                                            In re Phinney

person. Based on our de novo review, we find that the accused
appropriated property in violation of ORS 164.015(1).5
	        As previously mentioned, the accused made 21 sep-
arate withdrawals from the bank accounts of the associa-
tion over the course of 17 months, in the total amount of
$32,600.6 Each time he withdrew association funds in that
manner, he directly applied the funds to pay his own and his
family’s expenses.
	        The accused acknowledges that it was improper
for him to take association funds for his own purposes, but
insists that he intended to only temporarily borrow the
money. The accused misapprehends the legal requirements
for a finding of theft by appropriation in violation of ORS
164.015(1). ORS 164.005(1)(b) provides that “ ‘[a]ppropriate
property of another to oneself or a third person’ or ‘appro-
priate’ means to * * * [d]ispose of the property of another for
the benefit of oneself or a third person.” In that statutory
context, the plain meaning of to “dispose of” property as
set out in ORS 164.005(1)(b) is “to transfer into new hands
or to the control of someone else.” Webster’s Third New Int’l
Dictionary 654 (unabridged ed 2002). The question, then,
is whether the accused, by withdrawing the association’s
funds, acted with the conscious objective to dispose of the
funds for the benefit of himself and his family.
	       Here, it is undisputed that the accused acted with a
conscious objective to make the personal withdrawals from
the association’s bank accounts and deposit the funds into
his personal bank account. He personally took control of the
association’s funds and disposed of the funds for his benefit
and the benefit of his family. Thus, he committed theft by
appropriation each time he withdrew and personally dis-
posed of association funds. When he made the withdrawals

	5
       Because we find that the accused appropriated property in violation of ORS
164.015(1), we do not find it necessary to determine whether the accused acted
with intent to deprive the association of its property under that statute.
	6
       The accused repaid a total of $18,070 into one of the bank accounts before
the discovery of his misconduct around December 2010. The record indicates that
the last month that he repaid money to an association account was September
2009. The accused made no repayments during the two-year period preceding the
hearing in August 2011. At the time of the hearing, the accused still owed the asso-
ciation $14,530.
Cite as 354 Or 329 (2013)	335

the association’s accounts, he acted with an intent to dispose
of the funds for his own purposes. That he may have also
intended to repay the funds he withdrew at some time in the
future does not negate his demonstrated intent to appropriate
the funds under ORS 164.015(1). We therefore conclude that
the Bar has proved by clear and convincing evidence that
the accused’s withdrawal and disposition of the association’s
funds amounted to theft by appropriation in violation of
ORS 164.015(1). Further, the Bar has proved that the theft,
as described, “reflects adversely on the [accused’s] honesty
[and] trustworthiness” in violation of RPC 8.4(a)(2).
	        We next review the trial panel’s conclusion that the
accused’s theft of association funds violated RPC 8.4(a)(3),
which prohibits conduct involving dishonesty and misrep-
resentation that reflects adversely on a lawyer’s fitness to
practice law. Based on our de novo review, we conclude that
the Bar proved by clear and convincing evidence that the
accused, in appropriating the association’s funds for his own
personal use, “engage[d] in conduct involving dishonesty, * * *
deceit [and] misrepresentation that reflects adversely on the
[accused’s] fitness to practice law,” in violation of RPC 8.4(a)(3).
The accused’s theft of association funds for the accused’s
personal use over an extensive period of time is flatly incon-
sistent with adherence to the basic standard of honesty that
an attorney must follow in the practice of law. Moreover,
the record indicates that the accused gave regular reports
about bank account activity and balances to the president
and membership of the association from late 2008 through
the end of 2010, without disclosing the withdrawals.7 Thus,
the accused, in his role as treasurer, engaged in deceit and
also misrepresented the financial position of the association
to its membership for over two years.
	        We now turn to the appropriate sanction in this
case based on those violations. We recently summarized our
approach to imposing sanctions for professional misconduct
as follows:

	7
      Although the accused referred to the withdrawals that he appropriated as
“loans” on the association’s check stubs, he maintained possession of the records
and did not disclose that information to anyone.
336	                                              In re Phinney

   “We first consider the duty violated, the accused’s state
   of mind, and the actual or potential injury caused by the
   accused’s conduct. In re Kluge, 332 Or 251, 259, 27 P3d 102
   (2001); ABA Standard 3.0. We next decide whether any
   aggravating or mitigating circumstances exist. Kluge, 332
   Or at 259. Finally, we consider the appropriate sanction
   in light of this court’s case law. Id. In determining the
   appropriate sanction, our purpose is to protect the public
   and the administration of justice from lawyers who have
   not discharged properly their duties to clients, the public,
   the legal system, or the profession. See ABA Standard 1.1.”

In re Renshaw, 353 Or 411, 419, 298 P3d 1216 (2013).

	         The accused’s violations of RPC 8.4(a)(2) and (3)
breached duties that the accused owed to the public. See
Kluge, 332 Or at 259 (violation of former iteration of RPC
8.4(a) listed as breach of duty owed to public). We find that the
accused acted intentionally in taking the association’s funds
and in routinely misrepresenting the association’s financial
status to the president and membership. See ABA Standards
at 7 (“intent” defined as “the conscious objective or purpose
to accomplish a particular result”). Further, the accused
caused actual injury to the association by taking $32,600
from association bank accounts and applying those funds
to his own personal use. As a result, the association’s funds
were not available to it to use as the membership saw fit.

	         Under the ABA Standards, disbarment is the appro-
priate sanction when a lawyer engages in “serious criminal
conduct, a necessary element of which includes *  * theft.”
                                                    * 
ABA Standard 5.11(a). Here, the accused committed theft
by taking the association’s funds, and his criminal conduct
was “serious” within the meaning of ABA Standard 5.11(a).
Over a period of 17 months, the accused made 21 separate
withdrawals from association bank accounts for his own use.
The duration of the misconduct, the number of withdrawals,
and the total amount of the theft ($32,600) makes this a
serious crime. See Renshaw, 353 Or at 420 (accused took
total of $100,000 in improper distributions from law partners
over three-year period of time).
Cite as 354 Or 329 (2013)	337

	       Disbarment is also an appropriate sanction when a
lawyer engages in “any other intentional conduct involving
dishonesty, fraud, deceit, or misrepresentation that seriously
adversely reflects on the lawyer’s fitness to practice.” ABA
Standard 5.11(b). As previously stated, we have found that
the accused, as treasurer of the association, routinely mis-
represented the association’s financial position to the mem-
bership and its president over a period of 17 months. During
that period of time, he did not disclose that he had taken
substantial withdrawals of association funds for his own use.
We conclude that the accused’s violation of RPC 8.4(a)(3),
involving dishonesty and misrepresentation, “seriously”
adversely reflects on his fitness to practice law within the
meaning of ABA Standard 5.11(b).
	       Based on the ABA Standards, we determine, pre-
liminarily, that disbarment is the appropriate sanction in
this case. We next consider whether mitigating or aggra-
vating factors might affect that determination. We find
four aggravating factors. First, the accused committed a
criminal act. ABA Standard 9.22(k). Second, the accused
engaged in a pattern of repeated thefts (21 withdrawals)
over a period of 17 months during 2008, 2009, and 2010.
ABA Standard 9.22(c). Third, the accused was admitted to
practice in Oregon in 1982 and has substantial experience
in the practice of law. ABA Standard 9.22(i). Fourth, the
accused acted with a selfish motive. ABA Standard 9.22(b).
	        Based on the record, we find four mitigating factors.
First, the accused has no prior disciplinary record. ABA
Standard 9.32(a). Second, the accused engaged in full and
free disclosure in the discipline process and he displayed a
cooperative attitude toward the disciplinary proceedings.
ABA Standard 9.32(e). Third, the accused had repaid a
substantial amount of the money he took prior to the
discovery of his misconduct.8 ABA Standard 9.32(d). Fourth,
the accused experienced personal and emotional problems

	8
       Although evidence of repayment by an accused is generally irrelevant to a
determination of whether a violation occurred, see, e.g., In re Bartlett, 283 Or 487,
500, 584 P2d 296 (1978), repayment or restitution may be a mitigating factor in
determining the appropriate sanction. Under ABA Standard 9.32(d), the “timely
good faith effort to make restitution or to rectify consequences of misconduct” is a
factor that may be considered in mitigation.
338	                                                            In re Phinney

during the period of time when he violated the rules of pro-
fessional conduct.9 ABA Standard 9.32(c).
	        After considering the above aggravating and miti-
gating factors, we conclude that the sanction of disbarment
is appropriate. The accused breached a fiduciary duty when
he repeatedly took funds from the association for his per-
sonal use. His extensive pattern of theft and his routine
misrepresentations to the association for over two years
calls into serious question his trustworthiness in handling
the money of future clients or others who might trust him as
an attorney.
	        The accused, as treasurer of the association, was
in a fiduciary relationship as a result of the special confi-
dence placed in him by the association. See Allen v. Breding,
181 Or 332, 342, 181 P2d 783 (1947) (“Fiduciary relation-
ship includes not only legal and technical relations. It is
found wherever there is confidence reposed on one side and
resulting superiority and influence on the other.”); see also
Patterson v. Getz, 166 Or 245, 287, 111 P2d 842 (1941) (“A
‘fiduciary’ or ‘confidential’ relation *  * exists ‘in all cases
                                        * 
where there has been a special confidence reposed in one
who in equity and good conscious is bound to act in good
faith and with due regard to the interests of the one repos-
ing the confidence.’  (quoting Anderson v. Watson, 141 Md
                      ”
217, 118 Alt 569 (1922)).10 Here, the accused breached a fidu-
ciary duty of trust and confidence to the association.
	9
      The trial panel did not find that the accused’s personal and emotional
problems were a mitigating factor. However, as previously mentioned, the accused
testified at some length about a number of unfortunate setbacks in his life that
caused him extreme difficulties, including emotional issues. Based on our de novo
review, it does not appear that the trial panel questioned the accused’s credibility
with respect to that specific testimony. We find the accused’s testimony credible on
this subject and find that his personal and emotional problems are a mitigating
factor. As will be explained, we do not consider that that mitigating factor, even
when combined with other mitigating factors, is of sufficient weight to reduce the
presumptive sanction in this case.
	10
         Black’s Law Dictionary (9th ed 2009) defines the concepts of “fiduciary
relationship” and “fiduciary duty” as follows:
    “fiduciary relationship. (1846) A relationship in which one person is under
    a duty to act for the benefit of another on matters within the scope of the
    relationship. ● Fiduciary relationships—such as trustee-beneficiary, guardian-
    ward, principal-agent, and attorney-client—require an unusually high degree
    of care. Fiduciary relationships usu. arise in one of four situations: (1) when
    one person places trust in the faithful integrity of another, who as a result
Cite as 354 Or 329 (2013)	339

	        Finally, we turn to prior decisions of this court
most pertinent to our resolution of this case. In Renshaw,
we recently decided that disbarment was appropriate where
a managing partner of a law firm took a total of $100,000
from his partners over a three-year period by making
unauthorized distributions of profit and using his firm’s line
of credit to pay personal expenses. In doing so, we rejected
the suggestion that the theft of partnership funds was not
as serious a transgression as the theft of client funds. We
quoted from In re Pennington, 220 Or 343, 349, 348 P2d 774
(1960), as follows:
    	 “  is also urged that the accused has taken no funds
         ‘It
    of any client. He did not disclose taking his partner’s funds
    until called to account. The long practice of taking and
    secreting funds not his own reflects directly on his right to
    be placed in a position to handle other people’s property. If
    these were the funds of a client there would be no hesitancy
    in imposing the most severe sanction; particularly when we
    consider the intent evidenced by the long course of conduct.
    The same violation of the fiduciary duty to partnership
    funds is no less abhorrent.’ ”

Renshaw, 353 Or at 421.
	        The accused’s breach of fiduciary duty to the asso-
ciation in this case similarly supports disbarment. Here, we
also have the substantial theft of funds by an attorney over
an extended period of time. The accused’s breach of duty
in taking the funds of an organization relying on him is
unacceptable. As we said in Pennington:

    gains superiority or influence over the first, (2) when one person assumes con-
    trol and responsibility over another, (3) when one person has a duty to act
    for or give advice to another on matters falling within the scope of the
    relationship, or (4) when there is a specific relationship that has traditionally
    been recognized as involving fiduciary duties, as with a lawyer and a client or
    a stockbroker and a customer.”
Black’s at 1402 (boldface type in original).
    “fiduciary duty. * * * A duty of utmost good faith, trust, confidence, and candor
    owed by a fiduciary (such as a lawyer or corporate officer) to the beneficiary
    (such as a lawyer’s client or a shareholder); a duty to act with the highest
    degree of honesty and loyalty toward another person and in the best interests
    of the other person (such as the duty that one partner owes to another).”
Black’s at 581 (boldface type in original).
340	                                                In re Phinney

   	 “No one who is admitted into the legal profession may be
   permitted to sully or destroy the right and need of the public
   to impose absolute confidence in the integrity of a lawyer.
   Literally thousands of personal and business transactions
   of unknowing people must be and are entrusted to the
   hands of some lawyer. Money, property and matters of per-
   sonal confidence are daily entrusted to the integrity of the
   individual lawyer. In almost all such instances no bond or
   security, other than integrity, is required to assure the
   protection or performance of the trust. No member of the
   Bar need consider long wherein his duty lies. True, the
   rules of professional conduct may fill many pages; the
   opinions interpreting some of the rules, many volumes.
   But in the more basic conduct he is called upon to perform,
   any lawyer knows the simple rules that he must cling to:
   Simple straightforward honesty and absolute good faith.
   No less will suffice.”

220 Or at 347.
	        Other comparable cases that support disbarment in
this case are: In re Murdock, 328 Or 18, 968 P2d 1270 (1998)
(disbarment appropriate when law firm associate knowingly
embezzled more than $9,000 from law firm); In re Laury,
300 Or 65, 706 P2d 935 (1985) (disbarment appropriate
when attorney converted $1,100 in client funds to his own
personal use); and In re Pierson, 280 Or 513, 571 P2d 907
(1977) (disbarment appropriate when attorney converted
$56,000 from client trust funds to his own personal use
notwithstanding full restitution of the funds by the attorney).
	        In his dissent below, the chair of the trial panel con-
cluded that the accused’s conduct should be viewed similarly
to the misconduct sanctioned in In re Kimmell, 332 Or 480,
31 P3d 414 (2001). We disagree. In Kimmell, an attorney
committed the theft of a jacket from a department store and
was suspended from the practice of law for six months. We
concluded that the attorney had committed a criminal act
that reflected adversely on his honesty and affirmed the six-
month suspension. This case is significantly distinguishable.
The most critical distinction is that Kimmell “was not act-
ing in a fiduciary capacity when he committed the theft at
issue.” Id. at 491. We observed in Kimmell that, “[i]n most
instances, a lawyer who misappropriates property or funds
Cite as 354 Or 329 (2013)	341

while acting in a fiduciary capacity will be sanctioned more
severely than a lawyer who misappropriates property or
funds outside of that capacity.” Id. (footnote omitted). More-
over, Kimmell involved the single theft of a jacket, not num-
erous withdrawals of substantial funds from bank accounts
over an extended period of time, coupled with numerous
misrepresentations of financial status made to a reliant
organization. Here, the accused committed the substantial
theft of funds from an organization to which he owed a fidu-
ciary duty of utmost honesty, confidence, and trust.
	        The accused is disbarred, effective 60 days from the
date of this decision.